[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 29, 2007
                               No. 07-12523                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                       D. C. Docket No. 05-00349-CV-5

TERRY W. MOORE,


                                                             Plaintiff-Appellant,

                                    versus

MICHAEL J. ASTRUE,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                             (November 29, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Terry Moore appeals the district court’s affirmance of the Commissioner’s
denial of disability insurance benefits and supplemental security income. First,

Moore argues the Administrative Law Judge’s (ALJ’s) finding that he can grasp,

handle, and finger is not supported by substantial evidence. Second, Moore asserts

that since he cannot grasp, handle, or finger, the hypothetical proposed to the

vocational expert (VE) was not accurate. Third, Moore contends the ALJ erred in

failing to give credit to his treating physician’s opinion that Moore should not lift

more than five pounds. Lastly, Moore asserts he is disabled because he cannot

perform the full range of work at the sedentary exertional level. Specifically, he

contends the Social Security Act defines sedentary work as being able to carry 10

pounds and that the testimony of the VE cannot trump the regulation.

      We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

“Substantial evidence is defined as more than a scintilla, i.e., evidence that must do

more than create a suspicion of the existence of the fact to be established, and such

relevant evidence as a reasonable person would accept as adequate to support the

conclusion.” Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citation

omitted).




                                           2
                                       I. DISCUSSION

A.     Moore’s Ability to Grasp, Handle, and Finger

       Grasping 1, handling, and fingering are nonexertional limitations. See S.S.R.

85-15 (1984). “Handling” means having the ability to seize, hold, grasp, or turn an

object. Id. “Fingering” means having the ability to pick or pinch. Id.

       There is substantial evidence to support the ALJ’s finding that Moore can

grasp, handle, and finger. The record shows that Moore had full range of motion in

his fingers, can abduct and adduct his fingers, and he had decreased, but intact

sensation in his finger tips. Moore only had clawing in his fourth and fifth fingers.

Moore testified the numbness was limited to the two outside fingers on each hand,

and that he can grasp things that are not heavy. Moore’s attorney admitted that any

numbness was limited to the last two fingers. Since there is evidence that a

reasonable person could rely upon to determine that Moore can grasp, handle, and

finger, and there is no objective evidence that clearly contradicts such a finding, we




       1
        “Grasping” is not defined because it is included in the definition of “handling.” See S.S.R.
85-15, 2 (1984)


                                                 3
find that there is substantial evidence to support the ALJ’s finding that Moore can

grasp, handle, and finger.

B.    Accuracy of the Hypothetical Question

      Once a claimant has established some disability that prevents him from

performing his past relevant work, as in this case, the burden then shifts to the

Commissioner to demonstrate that there are a significant number of jobs in the

national economy that the claimant can perform. Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999). When a disability claimant has non-exertional impairments

that significantly limit basic work skills, the preferred method of demonstrating

that the claimant can perform other jobs is through the testimony of a VE. Id. at

1229. “In order for a VE’s testimony to constitute substantial evidence, the ALJ

must pose a hypothetical question which comprises all of the claimant’s

impairments.” Id.

      As discussed above, there was substantial evidence to support the ALJ’s

finding that Moore can grasp, handle, and finger. Since the hypothetical posed to

the VE was accurate, this issue is meritless.

C.    Discrediting of Moore’s Treating Physician

      “Absent a showing of good cause to the contrary, the opinions of treating

physicians must be accorded substantial or considerable weight . . . .” Lamb v.



                                           4
Bowen, 847 F.2d 698, 703 (11th Cir. 1988). The ALJ stated that he did not credit

Moore’s treating physician’s opinion that Moore should not lift more than five

pounds. Nonetheless, the ALJ found that Moore should be limited to lifting no

more than five pounds. Since Moore agrees with the ALJ’s finding and any error

in the discrediting of the treating physician is harmless, we affirm the ALJ's

finding that Moore should lift no more than five pounds. Patterson v. Bowen, 799

F.2d 1455, 1459 (11th Cir. 1986) (stating remand is inappropriate when the error is

harmless and that an error is harmless when correcting it would not change the

outcome of the ALJ’s finding).

D.    Full Range of Sedentary Work

      “Sedentary work involves lifting no more than 10 pounds at a time.” 20

C.F.R. § 404.1567(a) (emphasis added). “[T]he mere inability to perform

substantially all sedentary unskilled occupations does not equate with a finding of

disability.” S.S.R. 96-9p, 5 (1996). When an individual is unable to lift 10

pounds, but can lift more than 2 pounds, consultation with a vocational resource is

appropriate. Id.

      It was not error for the ALJ to rely on the testimony of the VE because the

ALJ should consult a VE when a claimant is not capable of performing the full

range of a work classification. See Jones 190 F.3d at 1229-30; S.S.R. 96-9p.



                                          5
Moore is incorrect in stating that the testimony is in conflict with the regulations.

The regulation states that the job will involve lifting no more than 10 pounds at a

time. 20 C.F.R. § 404.1567(a). Thus, the classification contains jobs where the

full limits of the work requirements will not be needed and it is appropriate to

consult with a VE to identify those jobs.

                                 II. CONCLUSION

      There is substantial evidence supporting the ALJ’s finding that Moore can

grasp, handle, and finger with his hands. The hypothetical question proposed to

the VE was accurate, and supports the ALJ’s finding that Moore can perform work

in the national economy. Even though the ALJ discredited Moore’s treating

physician’s opinion, the ALJ, nonetheless, concluded that Moore could lift no

more than five pounds, thus any error in not crediting his opinion is harmless.

Finally, it was not error for the ALJ to rely on the VE’s testimony to determine

Moore’s ability to work in the national economy.

      AFFIRMED.




                                            6